DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
In Figure 4, temperature and wetness hours are mislabeled in the X and Y-axis. 
Appropriate correction is required.

Claim Rejections - 35 USC § 101

	Claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to judicial exception (i.e., a law of nature, natural phenomenon, or an abstract idea) without significantly more.
Specifically, claim 1 recites:
A non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to: 
receive, at a computing device, an input comprising weather data for a given day; 	conduct, using the computing device, a simulation using a disease model at predefined intervals for the given day, the simulation adjusting a canopy moisture budget for a plant at each of the predefined intervals; 
determine, using the computing device, a leaf wetness duration based on the canopy moisture budget, the leaf wetness duration representing a period of time during which leaves of the plant are assumed to be wet; 
determine, using the computing device, an average air temperature through the leaf wetness duration;
 compute, using the computing device, a level of disease severity based on the leaf wetness duration and the average air temperature; and
 generate, at the computing device, an output comprising the disease severity level for the given day.
The claim limitations in the abstract idea have been highlighted in bold above. 
Under the step 1 of the eligibility analysis, it is determined whether the claims are drawn to a statutory category by considering whether the claimed subject matter fall within the four statutory categories of patentable subject matter identified by 35 U.S.C 101: process, machine, manufacture, or composition of matter. The above claim is considered to be in the statutory category of (machine).
Under the step 2A, prong one, it is considered whether the claim recites a judicial exception (abstract idea). In the above claim, the highlighted portion constitutes an abstract idea because, under a broadest reasonable interpretation, it recites limitations that fall into/recite an abstract idea exceptions. Specifically, under the 2019 Revised Patent Subject Matter Eligibility Guidance, it falls into groupings of subject matter when recited as such in a claim limitation, that cover mathematical concepts (mathematical relationships, mathematical formulas or equations, mathematical calculations) and mental process – concepts performed in the human mind including an observation, evaluation, judgement, and/or opinion.

“a simulation using a disease model at predefined intervals for the given day, the simulation adjusting a canopy moisture budget for a plant at each of the predefined intervals 
an average air temperature through the leaf wetness duration
a level of disease severity based on the leaf wetness duration and the average air temperature” are treated by the Examiner as belonging to mental process or mathematical relationship and a step of “determine, using a computing device, a leaf wetness duration based on the canopy moisture budget, the leaf wetness duration representing a period of time during which leaves of the plant are assumed to be wet” is treated by the Examiner as belonging to mental process. These mental steps represent that, under its broadest reasonable interpretation, covers performance of the limitation in the mind. That is, nothing in the claim element precludes the step from practically being performed in the mind.
Similar limitations comprise the abstract ideas of the independent claims 8 and 15.
Next, under the step 2A, prong two, it is considered whether the claim that recites a judicial exception is integrated into a practical application.
In this step, it is evaluated whether the claim recites meaningful additional elements that integrate the exception into a practical application of that exception.
In claim 1, the additional element are: a non-transitory computer readable storage medium storing instructions that, when executed by one or more processor, cause the one or more processor to and a computing device, “receive, at a computing device… and generate, at a computing device…. The additional element in the preamble of “a non-transitory computer readable storage medium storing instructions that, when executed by one or more processor, cause the one or more processor to” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technology environment or field of use. The storage medium and the processors recited are not qualified as particular machines; a generic computer equipment that is well understood and conventional and is significantly insufficient. The above additional elements/steps (a non-transitory computer readable storage medium storing instructions that, when executed by one or more processor, cause the one or more processor to – generic computer equipment) are recited in generality and represent extra solution activity to the judicial exception. The additional elements/steps “receive, at a computing device… and generate, at a computing device… are also recited in generality and not really performing any kind of inventive activities to provide any meaningful additional element. Also, it represents an extra-solution activity to the judicial exception. All uses of judicial exception require it.
In claim 8, the additional elements/steps recite the similar additional elements/steps as of claim 1. The additional elements/steps (program/software – method) are recited in generality and represent extra- solution activity to the judicial exception. The additional element in the preamble of “A method comprising…” is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use. The additional elements/steps “receiving, at a computing device… conducting, using the computer device… determining, using the computer device… computing, using the computer device… and generating, at a computing device… are also recited in generality and not really performing any kind of inventive activities to provide any meaningful additional element. Also, it represents an extra-solution activity to the judicial exception. All uses of judicial exception require it.
15, the additional elements/steps are: hardware interface, non-transitory computer readable medium storing a disease model, hardware processor and computing device. The above additional elements/steps (hardware or software – apparatus) are recited in generality and represent extra solution activity to the judicial exception. The additional element in the preamble of “An apparatus comprising…” is not qualified for a meaningful limitation because it only generally links the use of the judicial exception to a particular technological environment or field of use. The additional elements/steps “a hardware interface… , a non-transitory computer readable medium storing a disease model… , hardware processor…,  and determining, using the computer device… computing, using the computer device… and generating, at a computing device… are also recited in generality and not really performing any kind of inventive activities to provide any meaningful additional element. Also, it represents an extra-solution activity to the judicial exception. All uses of judicial exception require it.

In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial exception into a practical application. Therefore, the claims are directed to a judicial exception and require further analysis under the step 2B.
Considering the claim as a whole, one of ordinary skill in the art would not know the practical application of the present invention since the claims do not apply or use the judicial exception in some meaningful way.
The independent claims, therefore, are not patent eligible.
With regards to the dependent claims, the claims 2-7, 9-14 and 16-20 comprise the analogous subject matter and also comprise additional features/steps which are the part of an expanded abstract idea of the independent claims 1, 8 and 15 (additionally comprising mathematical relationship/mental process steps) and, therefore, the dependent claims are not eligible without additional elements that reflect a practical application and qualified for significantly more for substantially similar reason as discussed with regards to claims 1, 8 and 15. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Simone Bregaglio et al. / Agricultural and Forest Meteorology 151 (2011) 1163– 1172  in view of Han, KR20180015325.

Regarding claim 1, S. Bregaglio teaches: A non-transitory computer-readable medium storing instructions that, when executed by one or more processors, cause the one or more processors to:
receive, at a computing device, an input comprising weather data for a given day (S. Bregaglio, explains in table 3 and generation of the meteorological (weather) data using software model);
conduct, using the computing device, a simulation using a disease model at predefined intervals for the given day, the simulation adjusting a canopy moisture budget for a plant at each of the predefined intervals (Leaf wetness models - WaterBudget, which considers the fraction of rain intercepted by the canopy, condensation of water as dew and their contribution to LW, CanopyEvaporation, which simulates the latent heat flux density from the canopy (i.e., the negative term of the energy balance), WaterBalance, which calculates the actual wet area of the canopy. 2.5 Simulation experiment design – The first run used measured hourly inputs (measured run; MR), and the second run used hourly inputs generated from daily data (generated run; GR));
	determine, using the computing device, a leaf wetness duration based on the canopy moisture budget, the leaf wetness duration representing a period of time during which leaves of the plant are assumed to be wet (The leaf wetness reference (LWR) model (Sentelhas et al., 2006) implements a Penman–Monteith based approach for the calculation of LW. It assumes that the vertical thermal profile is linear from the height of the sensor to the air/canopy interface and that this air layer can be accounted for by the introduction of a resistance term into the model. LWR derives rain interception from the measured rainfall amount and maximal amount of water as rain reservoir (set to 0.6 mm). LWD is then estimated by adopting a twostep procedure similar to that recommended by FAO for estimating crop evapotranspiration (Allen et al., 1998) as follows: Wc =Wr W, (1) where Wc (h) is the crop LWD (h), Wr (h) is the reference LWD estimated using the Penman–Monteith approach for a sensor at a 30-cm height over turf grass and W is the wetness coefficient (dimensionless) equal to the Wc to Wr ratio.); 
	compute, using the computing device, a level of disease severity based on the leaf wetness duration and the hourly air temperature (daily maximum and minimum air temperature) (Fig.3 explains the flow chart simulation of the leaf wetness model to compute the severity of the infection/disease based on the leaf wetness duration and the hourly air temperature (daily maximum and minimum air temperature). The hourly measured air temperature (daily maximum and minimum air temperature) is close to average air temperature, but it is not exactly the same idea. As average air temperature for the period of wetness is in a favorable range of values for disease severity, S. Bregaglio’s hourly air temperature (daily maximum and minimum air temperature) is modified to obtain an average air temperature for the period of leaf wetness); and
 	generate, at the computing device, an output comprising the disease severity level for the given day (it is obvious in the ordinary skill of art as the disease severity is calculated using a computer, the result is generated at the computer based on the above mentioned parameters for that particular time or duration)
	However, S. Bregaglio explicitly does not disclose determine, using the computing device, an average air temperature through the leaf wetness duration.
	Han teaches determine, using the computing device, an average air temperature through the leaf wetness duration ( Han, KR20180015325 Further, the temperature value and the leaf moisture value increased by one count are continuously measured for 24 hours every 4 minutes for every 10 minutes, and the number of count increases and the average temperature are calculated according to the variation of the leaf moisture value rating measured for 24 hours, And the data is recorded and stored in the measurement information receiving unit 63 of the disease management application).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Han (directed to obtaining an average air temperature during 

	Regarding claim 2, S. Bregaglio in view of Han teaches: The medium of claim 1 , S. Bregaglio also teaches further storing instructions for determining one or more of a precipitation amount, a dew amount, or a leaf surface evaporation amount, wherein precipitation and dew add to the canopy moisture budget (S. Bregaglio,  WaterBudget, which considers the fraction of rain (precipitation) intercepted by the canopy (adds wetness or moisture to canopy), condensation of water as dew and their contribution to Leaf wetness) and leaf surface evaporation subtracts from it (Canopy Evaporation, which simulates the latent heat flux density from the canopy (i.e., the negative term of the energy balance)).

	Regarding claim 3, S. Bregaglio in view of Han teaches: The medium of claim 2, S. Bregaglio also teaches wherein:
	the weather data describes the precipitation amount, a relative humidity, a wind speed, and an amount of incoming solar radiation (S. Bregaglio,   For each dataset, daily and hourly measured values of air temperature, RH, WS and precipitation were collected. The daily global solar radiation was estimated using the Bristow–Campbell model (Bristow and Campbell, 1984));
	the dew amount is increased when the relative humidity exceeds a predetermined threshold (this is a well-known subject matter in the skill of art that as relative humidity increases including a predetermined threshold, the dew amount also increases); and
	the leaf surface evaporation is a function of the relative humidity, the wind speed, and the incoming solar radiation (estimates Leaf Wetness by considering the fluxes of water vapor from air to surface and from soil to canopy (dewfall and distillation, respectively) as driven by wind speed, absolute temperature, atmospheric stability, relative humidity, soil characteristics, and cloudiness).

	Regarding claim 4, S. Bregaglio in view of Han teaches: The medium of claim 1, S. Bregaglio also teaches wherein the level of disease severity is determined to increase when the average air temperature falls within a predetermined range during the leaf wetness duration (Fig. 2, To emphasize the effect of Leaf Wetness simulation on the number of potential infections, the selection of the fungal foliar pathogens specifically tried to explore a great variability in response to temperature and/or wetness needs. The wetness requirements of pathogens at different temperatures used in this study are shown in Fig. 2).  

	Regarding claim 5, S. Bregaglio in view of Han teaches: The medium of claim 1, S. Bregaglio also teaches wherein computing the level of disease severity comprises determining a minimum number of wetness hours for infection, determining whether the leaf wetness duration exceeds the minimum number of wetness hours, and determining the level of severity based on the leaf wetness duration exceeding the minimum number of wetness hours at a favorable air temperature (Equation 2 and 3 explains the leaf wetness min, Tmax and Top◦C) are the minimal, maximal and optimal temperatures for infection, respectively where W(t)
 (0–1; dimensionless) is the wetness response function, Wmin (h) is the minimal leaf wetness duration (LWD) for infection, f(t) (0–1; dimensionless) is the temperature response function (Eq. (2)) and Wmax (h) is the optimal value of the LWD requirement).

	Regarding claim 6, S. Bregaglio in view of Han teaches: The medium of claim 1, S. Bregaglio also teaches wherein the disease severity level is defined by a length of the leaf wetness duration (The effect of LW is taken into account by the equation 3. Wmin (h) is the minimal (leaf wetness duration) LWD for infection, f (t) (0–1; dimensionless) is the temperature response function (Eq. (2)) and Wmax (h) is the optimal value of the LWD requirement).
	Regarding claim 7, S. Bregaglio in view of Han teaches: The medium of claim 1, S. Bregaglio also teaches wherein: 
	a single disease event occurs in the given day, and the disease severity level is set to a severity of the single disease event (the days in which no potential infections were simulated (classified as 0) during the period from March 1st to October 31st.); or
	a plurality of disease events having different severities occur in a given day, and the disease severity level is set to a severity of the most-severe event (Table 7, In particular, the impact of LW models on the simulation of potential infection was evaluated by considering the days in which successful potential infections occurred (cohorts of spores that successfully completed their cycle according to the potential infection model; classified as 1. 


	Regarding claim 8, S. Bregaglio teaches: A method comprising:

receiving, at a computing device, an input comprising weather data for a given day (S. Bregaglio, explains in table 3 and generation of the meteorological (weather) data using software model);
conducting, using the computing device, a simulation using a disease model at predefined intervals for the given day, the simulation adjusting a canopy moisture budget for a plant at each of the predefined intervals (Leaf wetness models - WaterBudget, which considers the fraction of rain intercepted by the canopy, condensation of water as dew and their contribution to LW, CanopyEvaporation, which simulates the latent heat flux density from the canopy (i.e., the negative term of the energy balance), WaterBalance, which calculates the actual wet area of the canopy. 2.5 Simulation experiment design – The first run used measured hourly inputs (measured run; MR), and the second run used hourly inputs generated from daily data (generated run; GR));
determining, using the computing device, a leaf wetness duration based on the canopy moisture budget, the leaf wetness duration representing a period of time during which leaves of the plant are assumed to be wet (The leaf wetness reference (LWR) model (Sentelhas et al., 2006) implements a Penman–Monteith based approach for the calculation of LW. It assumes that the vertical thermal profile is linear from the height of the sensor to the . LWD is then estimated by adopting a twostep procedure similar to that recommended by FAO for estimating crop evapotranspiration (Allen et al., 1998) as follows: Wc =Wr W, (1) where Wc (h) is the crop LWD (h), Wr (h) is the reference LWD estimated using the Penman–Monteith approach for a sensor at a 30-cm height over turf grass and W is the wetness coefficient (dimensionless) equal to the Wc to Wr ratio.);
computing, using the computing device, a level of disease severity based on the leaf wetness duration and the hourly air temperature (daily maximum and minimum air temperature) (Fig.3 explains the flow chart simulation of the leaf wetness model to compute the severity of the infection/disease based on the leaf wetness duration and the hourly air temperature (daily maximum and minimum air temperature). The hourly measured air temperature (daily maximum and minimum air temperature) is close to average air temperature, but it is not exactly the same idea. As average air temperature for the period of wetness is in a favorable range of values for disease severity, S. Bregaglio’s hourly air temperature (daily maximum and minimum air temperature) is modified to obtain an average air temperature for the period of leaf wetness.); and
generating, at the computing device, an output comprising the disease severity level for the given day (it is obvious in the skill of art as the disease severity is calculated using a computer, the result is generated at the computer based on the above mentioned parameters for that particular time or duration).
determining, using the computing device, an average air temperature through the leaf wetness duration.
Han teaches determine, using the computing device, an average air temperature through the leaf wetness duration ( Han, KR20180015325 Further, the temperature value and the leaf moisture value increased by one count are continuously measured for 24 hours every 4 minutes for every 10 minutes, and the number of count increases and the average temperature are calculated according to the variation of the leaf moisture value rating measured for 24 hours, And the data is recorded and stored in the measurement information receiving unit 63 of the disease management application).
	Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Han (directed to obtaining an average air temperature during the leaf wetness period) into S. Bregaglio (directed to determining the disease severity based on minimum and maximum air temperature during the leaf wetness period) for obtaining better result of determining disease severity level by “implementing an average air temperature through the leaf wetness duration” as explained in Han.

	Regarding claim 9, S. Bregaglio in view of Han teaches: The method of claim 8, S. Bregaglio also teaches further storing instructions for determining one or more of a precipitation amount, a dew amount, or a leaf surface evaporation amount, wherein precipitation and dew add to the canopy moisture budget (S. Bregaglio,  WaterBudget, which considers the fraction of rain (precipitation) intercepted by the canopy (adds wetness or moisture to canopy), condensation of water as dew and their contribution to Leaf wetness) and leaf surface evaporation subtracts from it (Canopy Evaporation, which simulates the latent heat flux density from the canopy (i.e., the negative term of the energy balance).  

	Regarding claim 10, S. Bregaglio in view of Han teaches: The method of claim 9, S. Bregaglio also teaches wherein:
	the weather data describes the precipitation amount, a relative humidity, a wind speed, and an amount of incoming solar radiation (S. Bregaglio,   For each dataset, daily and hourly measured values of air temperature, RH, WS and precipitation were collected. The daily global solar radiation was estimated using the Bristow–Campbell model (Bristow and Campbell, 1984));
	the dew amount is increased when the relative humidity exceeds a predetermined threshold (this is a well-known subject matter in the skill of art that as relative humidity increases including a predetermined threshold, the dew amount also increases); and
	the leaf surface evaporation is a function of the relative humidity, the wind speed, and the incoming solar radiation (estimates Leaf Wetness by considering the fluxes of water vapor from air to surface and from soil to canopy (dewfall and distillation, respectively) as driven by wind speed, absolute temperature, atmospheric stability, relative humidity, soil characteristics, and cloudiness).

	Regarding claim 11, S. Bregaglio in view of Han teaches: The method of claim 8, S. Bregaglio also teaches wherein the level of disease severity is determined to increase when the average air temperature falls within a predetermined range during the leaf wetness duration (Fig. 2, To emphasize the effect of Leaf Wetness simulation on the number of potential . 

	Regarding claim 12, S. Bregaglio in view of Han teaches: The method of claim 8, S. Bregaglio also teaches wherein computing the level of disease severity comprises determining a minimum number of wetness hours for infection, determining whether the leaf wetness duration exceeds the minimum number of wetness hours, and determining the level of severity based on the leaf wetness duration exceeding the minimum number of wetness hours at a favorable air temperature ((Equation 2 and 3 explains the leaf wetness duration for infection of disease. where f(t) (0–1; dimensionless) is the temperature response function; T (◦C) is the mean air temperature during the wetness period; and Tmin, Tmax and Top ◦C) are the minimal, maximal and optimal temperatures for infection, respectively. where W(t)
(0–1; dimensionless) is the wetness response function, Wmin (h) is the minimal leaf wetness duration (LWD) for infection, f(t) (0–1; dimensionless) is the temperature response function (Eq. (2)) and Wmax (h) is the optimal value of the LWD requirement).

	Regarding claim 13, S. Bregaglio in view of Han teaches: The method of claim 8, S. Bregaglio also teaches wherein the disease severity level is defined by a length of the leaf wetness duration (The effect of LW is taken into account by the equation 3. Wmin (h) is the minimal (leaf wetness duration) LWD for infection, f (t) (0–1; dimensionless) is the temperature response function (Eq. (2)) and Wmax (h) is the optimal value of the LWD requirement).

	Regarding claim 14, S. Bregaglio in view of Han teaches: The method of claim 8, S. Bregaglio also teaches wherein:
	a single disease event occurs in the given day, and the disease severity level is set to a severity of the single disease event (the days in which no potential infections were simulated (classified as 0) during the period from March 1st to October 31st.); or
	a plurality of disease events having different severities occur in a given day, and the disease severity level is set to a severity of the most-severe event (Table 7, In particular, the impact of LW models on the simulation of potential infection was evaluated by considering the days in which successful potential infections occurred (cohorts of spores that successfully completed their cycle according to the potential infection model; classified as 1. 
For each dataset, the metrics explained above were computed and then aggregated into their modules according to the set of decision rules presented in Table 7. From these rules, a dimensionless value between zero and one was derived (0 = best model response; 1 = worst model response) for each module).  
	
	Regarding claim 15, S. Bregaglio teaches: An apparatus comprising:
	a hardware interface configured to receive an input comprising weather data for a given day (S. Bregaglio, explains in table 3 and generation of the meteorological (weather) data using software model);
	a non-transitory computer readable medium storing a disease model configured to be simulated at predefined intervals for the given day, the simulation adjusting a canopy moisture budget for a plant at each of the predefined intervals Leaf wetness models - ; 
	a hardware processor configured to; 
		determine, using the computing device, a leaf wetness duration based on the canopy moisture budget, the leaf wetness duration representing a period of time during which leaves of the plant are assumed to be wet (The leaf wetness reference (LWR) model (Sentelhas et al., 2006) implements a Penman–Monteith based approach for the calculation of LW. It assumes that the vertical thermal profile is linear from the height of the sensor to the air/canopy interface and that this air layer can be accounted for by the introduction of a resistance term into the model. LWR derives rain interception from the measured rainfall amount and maximal amount of water as rain reservoir (set to 0.6 mm). LWD is then estimated by adopting a twostep procedure similar to that recommended by FAO for estimating crop evapotranspiration (Allen et al., 1998) as follows: Wc =Wr W, (1) where Wc (h) is the crop LWD (h), Wr (h) is the reference LWD estimated using the Penman–Monteith approach for a sensor at a 30-cm height over turf grass and W is the wetness coefficient (dimensionless) equal to the Wc to Wr ratio.); 
		compute, using the computing device, a level of disease severity based on the leaf wetness duration and the hourly air temperature (daily maximum and minimum air temperature) (Fig.3 explains the flow chart simulation of the leaf wetness model to compute the is close to average air temperature, but it is not exactly the same idea. As average air temperature for the period of wetness is in a favorable range of values for disease severity, S. Bregaglio’s hourly air temperature (daily maximum and minimum air temperature) is modified to obtain an average air temperature for the period of leaf wetness.); and
		generate, at the computing device, an output comprising the disease severity level for the given day (it is obvious in the skill of art as the disease severity is calculated using a computer, the result is generated at the computer based on the above mentioned parameters for that particular time or duration).  
However, S. Bregaglio explicitly does not disclose determining, using the computing device, an average air temperature through the leaf wetness duration.
Han teaches determine, using the computing device, an average air temperature through the leaf wetness duration ( Han, KR20180015325 Further, the temperature value and the leaf moisture value increased by one count are continuously measured for 24 hours every 4 minutes for every 10 minutes, and the number of count increases and the average temperature are calculated according to the variation of the leaf moisture value rating measured for 24 hours, And the data is recorded and stored in the measurement information receiving unit 63 of the disease management application).
Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to incorporate Han (directed to obtaining an average air temperature during the leaf wetness period) into S. Bregaglio (directed to determining the disease severity based on 

Regarding claim 16, S. Bregaglio in view of Han teaches: The apparatus of claim 15, S. Bregaglio also teaches wherein the computer readable medium stores one or more of a precipitation amount, a dew amount, or a leaf surface evaporation amount, wherein precipitation and dew add to the canopy moisture budget (S. Bregaglio,  WaterBudget, which considers the fraction of rain (precipitation) intercepted by the canopy (adds wetness or moisture to canopy), condensation of water as dew and their contribution to Leaf wetness) and leaf surface evaporation subtracts from it in the simulation (Canopy Evaporation, which simulates the latent heat flux density from the canopy (i.e., the negative term of the energy balance).  

Regarding claim 17, S. Bregaglio in view of Han teaches: The apparatus of claim 16, S. Bregaglio also teaches wherein:
the weather data describes the precipitation amount, a relative humidity, a wind speed, and an amount of incoming solar radiation (S. Bregaglio,   For each dataset, daily and hourly measured values of air temperature, RH, WS and precipitation were collected. The daily global solar radiation was estimated using the Bristow–Campbell model (Bristow and Campbell, 1984));
the dew amount is increased when the relative humidity exceeds a predetermined threshold (this is a well-known subject matter in the skill of art that as relative humidity increases including a predetermined threshold, the dew amount also increases); and
the leaf surface evaporation is a function of the relative humidity, the wind speed, and the incoming solar radiation (estimates Leaf Wetness by considering the fluxes of water vapor from air to surface and from soil to canopy (dewfall and distillation, respectively) as driven by wind speed, absolute temperature, atmospheric stability, relative humidity, soil characteristics, and cloudiness).

Regarding claim 18, S. Bregaglio in view of Han teaches: The apparatus of claim 15, S. Bregaglio also teaches wherein the level of disease severity is determined to increase when the average air temperature falls within a predetermined range during the leaf wetness duration, and the disease severity level is defined by a length of the leaf wetness duration (Fig. 2, To emphasize the effect of Leaf Wetness simulation on the number of potential infections, the selection of the fungal foliar pathogens specifically tried to explore a great variability in response to temperature and/or wetness needs. The wetness requirements of pathogens at different temperatures used in this study are shown in Fig. 2).  

	Regarding claim 19, S. Bregaglio in view of Han teaches: The apparatus of claim 15, S. Bregaglio also teaches wherein computing the level of disease severity comprises determining a minimum number of wetness hours for infection, determining whether the leaf wetness duration exceeds the minimum number of wetness hours, and determining the level of severity based on the leaf wetness duration exceeding the minimum number of wetness hours at a favorable air temperature (Equation 2 and 3 explains the leaf wetness duration for infection of disease. where f(t) (0–1; dimensionless) is the temperature response function; T (◦C) is the mean air temperature during the wetness period; and Tmin, Tmax and Top◦C) are the minimal, maximal and optimal temperatures for infection, respectively where W(t) (0–1; dimensionless) is the wetness response function, Wmin (h) is the minimal leaf wetness duration (LWD) for infection, f(t) (0–1; dimensionless) is the temperature response function (Eq. (2)) and Wmax (h) is the optimal value of the LWD requirement).  

	Regarding claim 20, S. Bregaglio in view of Han teaches: The apparatus of claim 15, S. Bregaglio also teaches wherein:
	a single disease event occurs in the given day, and the disease severity level is set to a severity of the single disease event (the days in which no potential infections were simulated (classified as 0) during the period from March 1st to October 31st.); or
	a plurality of disease events having different severities occur in a given day, and the disease severity level is set to a severity of the most-severe event (Table 7, In particular, the impact of LW models on the simulation of potential infection was evaluated by considering the days in which successful potential infections occurred (cohorts of spores that successfully completed their cycle according to the potential infection model; classified as 1. 
For each dataset, the metrics explained above were computed and then aggregated into their modules according to the set of decision rules presented in Table 7. From these rules, a dimensionless value between zero and one was derived (0 = best model response; 1 = worst model response) for each module).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARAD TIMILSINA whose telephone number is (571)272-7104. The examiner can normally be reached Monday-Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHEN MEIER can be reached on (571) 272 2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/NATALIE HULS/Primary Examiner, Art Unit 2863